Citation Nr: 1612277	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for scars of the right lower extremity, as residuals of a shrapnel injury.  

2.  Entitlement to an initial compensable rating for scars of the left lower extremity, as residuals of a shrapnel injury.  


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to May 1956, August 1958 to September 1964, and June 1970 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It was previously before the Board in July 2015, when the claims for initial compensable ratings for scars of each lower extremity were denied and, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), claims for a higher rating for non-obstructive coronary artery disease and for service connection for posttraumatic stress disorder (PTSD) were remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case.  

Thereafter, an appeal of the denied claims for initial compensable ratings was taken to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate the Board's denials and remand the claims for additional consideration.  By its order, dated in January 2016, the Court granted the parties' motion and the case was then returned to the Board for further review.  

In February 2016 correspondence, the AOJ notified the Veteran of action it was taking in connection with the notice of disagreement filed in connection with the claims for a higher rating for non-obstructive coronary artery disease and for service connection for PTSD.  A statement of the case has not been issued on any of these issues; however, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.  Cf. Manlincon, 12 Vet. App. at 238.

This appeal is REMANDED to the AOJ and the AOJ will advise the Veteran in writing if further actions are needed on his part.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In its joint motion for remand, the parties to the appeal before the Court determined that the Board in its prior decision had failed to consider adequately the Veteran's statements with respect to the symptoms and manifestations of the scarring affecting each lower extremity, to include their credibility and probative weight.  And, the Veteran now indicates that prior VA examinations for evaluation of that scarring were inadequate on the basis that his recurring flare ups, which are productive of instability and loose skin, were not acknowledged or considered at time of those VA examinations, resulting in prejudice to him.  It is also alleged by the Veteran that if his flare-ups had been properly considered, then compensable ratings for scarring of each affected extremity would be assignable.  

Review of the reports of VA examinations conducted during the course of the instant appeal do not identify complaints or findings involving flare-ups relating to the shrapnel scars of each leg, leading to unstable scars and skin loss.  The VA examiner in January 2012 did find that any assessment as to limitation of function due to flare-ups would require speculation, without further elaboration.  The Board is  nevertheless aware of its duty to assist the Veteran in obtaining the information and evidence necessary to substantiate his claims pursuant to 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  To ensure that the VA's duty is met, remand of the claims for initial compensable evaluations for scarring of each lower extremity is found to be necessary.  

Accordingly, this matter is REMANDED in its entirety for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's electronic claims folder.  

2.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, extent, and severity of his service-connected scars of each lower extremity, as residuals of shrapnel injuries.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's scars of each lower extremity, as residuals of shrapnel injuries, to include consideration of whether during flare-ups instability of the scars and/or skin loss results.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

3.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for response, before returning the case to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





